Exhibit 10.15
LANCE, INC.
2008 Three-Year Performance Incentive Plan for Officers and Key Managers
(As Amended through December 11, 2008)

     
Purposes and Introduction
  The 2008 Three-Year Performance Incentive Plan for Officers and Key Managers
provides for Stock Options, Restricted Stock and Performance Awards under the
Lance, Inc. 2007 Key Employee Incentive Plan (the “Incentive Plan”). Except as
otherwise expressly defined herein, capitalized terms shall be as defined in the
Incentive Plan.

The primary purposes of the 2008 Three-Year Performance Incentive Plan for
Officers and Key Managers (the “2008 Plan”) are to:
 
   
 
  • Align officers’ and managers’ interests with those of stockholders by
linking a substantial portion of compensation to the price of the Company’s
Common Stock and to the Company’s net sales over the 2008 fiscal year based on
the Company’s 2008 Operating Plan.
 
   
 
  • Provide a way to attract and retain key executives and managers who are
critical to Lance’s future success.
 
   
 
  • Provide competitive total compensation for executives and managers
commensurate with Company performance.

To achieve the maximum motivational impact, the Plan and the awards
opportunities will be communicated to participants as soon as practical after
the 2008 Plan is approved by the Compensation Committee of the Board of
Directors.
 
   
 
  Each officer will be assigned a Target Incentive based on market and peer
group data and each other participant will be assigned a Target Incentive,
stated as a percent of base salary. The Chief Executive Officer is assigned a
Target Incentive based on his Employment Agreement. Concurrently with the
approval of the 2008 Plan, 35% of the Target Incentive will be awarded in the
form of Nonqualified Stock Options and 30% will be awarded in the form of
Restricted Stock. The final 35% of the Target Incentive will be in the form of a
Performance Award to be settled in shares of Common Stock (with a portion as
Restricted Stock) after the end of the 2008 fiscal year (the “Performance
Period”), based on the attainment of a predetermined goal.

 



--------------------------------------------------------------------------------



 



     
 
  For 2008, participants will be eligible to earn the Performance Award based on
the Company’s Net Sales against the specific goal described below.
 
   
 
  Net Sales during the Performance Period is defined as sales and other
operating revenue, net of returns, allowances, discounts and other sales
deduction items.
 
   
 
  Base salary shall be the annual rate of base compensation for the 2008 fiscal
year which is in effect on February 21, 2008; provided that for any award
intended to satisfy the Performance-Based Exception, base salary shall be the
annual rate of base compensation for the fiscal year which is set no later than
March 31 of such fiscal year.
 
   
Eligibility and Participation
  Eligibility in the Plan is limited to Executive Officers and managers in
Salary Grade 21 and above who are key to Lance’s success. The Compensation
Committee will review and approve participants nominated by the President and
Chief Executive Officer. An employee hired or promoted into an eligible position
during the Performance Period will not participate in the 2008 Plan.
Participation in the 2008 Plan does not guarantee participation in any
subsequent long-term incentive plans but will be reevaluated and determined on
an annual basis.
 
   
 
  Attachment A-1 and Attachment A-2 include the list of 2008 Plan participants
approved by the Compensation Committee on February 21, 2008.
 
   
Target Incentives and Performance Measure
  Each participant will be assigned a Target Incentive as specified above.
Participants will be assigned to a Performance Tier by Salary Grade.
 
   

      Performance Tier   Performance Tier Description
1
  Officer
2
  Non-Officer Vice President

     
 
  For the Performance Awards, the 2008 financial performance measure for the
Company as a whole is shown below. The goal and related payout are also shown
below.

 



--------------------------------------------------------------------------------



 



                  Threshold   Target   Maximum
Lance, Inc. Net Sales
  $770 million   $800 million   $875 million
Award Level Funded
  50%   100%   400%

     
 
  Percent of payout will be determined on a straight line basis between
Threshold and Target and between Target and Maximum. There will be no payouts
unless the Threshold performance measure is reached.
 
   
 
  The performance measure will be communicated to each participant as soon as
practicable after it has been established. Final Performance Awards will be
calculated after the Compensation Committee has reviewed the Company’s audited
financial statements for 2008 and determined the performance level achieved.
 
   
 
  The following definitions for the terms Maximum, Target and Threshold should
help set the goals for the Performance Period, as well as evaluate the payouts:
 
   
 
  • Maximum: Excellent; deserves payout above Target
 
   
 
  • Target: Normal or expected performance; deserves Target payout
 
   
 
  • Threshold: Lowest level of performance deserving a payout
 
   
 
  Attachment A-1 and Attachment A-2 list the Target Incentives for each
participant for the 2008 Plan as determined by the Compensation Committee.
Target Incentives will be communicated to each participant as close to the
beginning of the year as practicable, in writing. Target Incentives, except for
Officers, will be calculated by multiplying each participant’s base salary by
the appropriate Performance Tiers and percentages, as described below.

          Percentage of Base Salary Performance Tier   for 2008 Target
Incentives
2
  35-45%

     
 
  Final Performance Awards will be calculated, paid and granted after the
Compensation Committee has reviewed the Company’s audited financial statements
for 2008 and determined the performance levels achieved.

 



--------------------------------------------------------------------------------



 



     
Awards
  As further specified on Attachment B-1 and Attachment B-2, the Awards under
the 2008 Plan shall be as follows:  
 
  1. Stock Options. Each participant shall receive Stock Options equal to 35% in
value of his or her Target Incentive. The number of Stock Options awarded to
each participant will equal the dollar value of the participant’s Stock Option
Incentive divided by the Black-Scholes value of the Stock Options, with the
result rounded up to the nearest multiple of three shares.
 
   
 
  The grant date for Stock Options will be the date the awards are approved by
the Compensation Committee and the exercise price will be the Fair Market Value
of the Common Stock on the grant date. Each Stock Option will vest in three
substantially equal annual installments beginning one year after the date of
grant and the term of each Stock Option will be ten years.
 
   
 
  2. Restricted Stock. Each participant shall receive Restricted Stock equal to
30% in value of his or her Target Incentive. The number of shares of Restricted
Stock awarded to each participant will equal the dollar value of the
participant’s Restricted Stock Incentive divided by the closing price of the
Common Stock on the date of award, with the results rounded up to the nearest
multiple of three shares.
 
   
 
  The award date for Restricted Stock will be the date the awards are approved
by the Compensation Committee and the value shall be the Fair Market Value of
the Common Stock on the award date. Each award of Restricted Stock will vest in
three substantially equal annual installments beginning one year after the date
of award.
 
   
 
  3. Performance Awards. Each participant shall receive a Performance Award
equal to 35% in value of his or her Target Incentive.

As a Performance Award, the number of shares of the Company’s Restricted Stock
awarded will equal the applicable dollar value divided by the closing price for
the Company’s Common Stock on the award date, with the result rounded up to the
nearest multiple of three shares. One-third of such shares of Restricted Stock
will be fully vested on the award date with an additional one-third vesting one
year after the award date and the balance vesting two years after the award
date.
 
   
 
  For purposes of the 2008 Plan, the award date for shares of Restricted Stock
as a Performance Award will be the date established by the Compensation
Committee after the applicable performance level has been determined.

 



--------------------------------------------------------------------------------



 



     
Form and Timing of Awards
  Awards will be made as soon as practicable after the performance measure is
calculated and approved by the Compensation Committee. All awards will be
rounded to the nearest multiple of $100 or up to the nearest multiple of three
shares, as the case may be.
 
   
Change In Status
  An employee hired or promoted into an eligible position during the Performance
Period will not participate in the 2008 Plan.
 
   
Certain Terminations of Employment
  Performance Awards

In the event a participant voluntarily terminates employment (other than
Retirement) or is terminated involuntarily before the end of the Performance
Period but before the applicable award date, the participant shall not receive
any Performance Award hereunder.
 
   
 
  In the event of a participant’s death or Disability before the end of the
Performance Period, any Performance Award will be determined on the date of such
event based on target performance and paid out all in cash as soon as
administratively practicable (but in no event more than 75 days) after the date
of such event. In the event of a participant’s death or Disability on or after
the end of the Performance Period but before the applicable award date, any
Performance Award will be determined based on actual performance and paid out
all in cash on or about the applicable award date. If the event of a
participant’s Retirement during or after the end of the Performance Period but
before the applicable award date, any Performance Award will be determined based
on actual performance and paid out all in cash on or about the applicable award
date.
 
   
 
  Stock Options
 
   
 
  In the event a participant voluntarily terminates employment (other than by
Retirement) or is terminated involuntarily or in the event of death, Disability
or Retirement, vesting and the post-termination exercise period for Stock
Options will be as follows:
 
   
 
  Voluntary termination (other than Retirement): Stock Options, whether vested
or unvested, cease to be exercisable as of the date of termination.

 



--------------------------------------------------------------------------------



 



     
 
  Involuntary termination: Vested Stock Options will remain exercisable for a
period of 30 days following the date of termination (or, if earlier, the
original expiration date of the option); unvested Stock Options will be
forfeited as of the date of termination.
 
   
 
  Death: Stock Options will remain exercisable for a period of one year
following the date of death (or, if earlier, the original expiration date of the
option); unvested Stock Options will become fully vested as of the date of
termination.
 
   
 
  Disability: Vested Stock Options will remain exercisable through the original
expiration date of the option; unvested Stock Options will become fully vested
as of the date of termination.
 
   
 
  Retirement: Vested Stock Options will remain exercisable for a period of three
years following retirement (or, if earlier, the original expiration date of the
option); unvested Stock Options will continue to vest for a period of six months
after Retirement and any remaining unvested Stock Options will be forfeited as
of such date.
 
   
 
  Restricted Shares
 
   
 
  In the event a participant voluntarily terminates employment (other than by
Retirement) or is terminated involuntarily or in the event of death, Disability
or Retirement, vesting for Restricted Stock (including any Restricted Stock
granted in connection with a Performance Award following completion of the
Performance Period) will be as follows:
 
   
 
  Voluntary termination (other than Retirement): Unvested Restricted Stock will
be forfeited as of the date of termination.
 
   
 
  Involuntary termination: Unvested Restricted Stock will be forfeited as of the
date of termination.
 
   
 
  Death: Unvested Restricted Stock will become fully vested on the date of such
event.
 
   
 
  Disability: Unvested Restricted Stock will become fully vested on the date of
such event.
 
   
 
  Retirement: Unvested Restricted Stock will become vested pro rata based on the
number of full months elapsed since the award date and any remaining unvested
Restricted Stock will be forfeited as of such date.

 



--------------------------------------------------------------------------------



 



     
 
  “Retirement” is defined under the Incentive Plan to mean the participant’s
termination of employment with the Company either (i) after attainment of age 65
or (ii) after attainment of age 55 with the prior consent of the Compensation
Committee.
 
   
Change In Control
  In the event of a Change in Control, (i) unvested Stock Options and unvested
Restricted Stock will vest as provided in the Incentive Plan and (ii) for
outstanding Performance Awards pro rata payouts will be made all in cash at the
greater of (1) Target Incentive or (2) actual results through the closing date
with such proration based on the number of days in the Performance Period
preceding the closing of the Change in Control transaction. Payouts will be made
within 30 days after the relevant transaction has been closed.
 
   
Withholding
  The Company shall withhold from awards any Federal, foreign, state or local
income or other taxes required to be withheld.
 
   
Communications
  Progress reports should be made to participants annually, showing performance
results.
 
   
Executive Officers
  Notwithstanding any provisions to the contrary above, participation, awards
and prorations for Executive Officers, including the President and Chief
Executive Officer, shall be approved by the Compensation Committee.
 
   
Stockholder
Approval
  The 2008 Plan and the awards hereunder are made pursuant to the Incentive
Plan, which was approved by the Company’s stockholders at the Annual Meeting of
Stockholders held on April 26, 2007.
 
   
Governance
  The Compensation Committee of the Board of Directors of Lance, Inc. is
ultimately responsible for the administration and governance of the Plan.
Actions requiring Committee approval include final determination of plan
eligibility and participation, identification of performance measures and goals,
final award components and determination and amendments to the Plan. The
Committee may adjust any award due to extraordinary events such as acquisitions,
dispositions, required accounting adjustments or similar events, all as
specified in Section 11(d) of the Incentive Plan; provided, however, that the
Committee shall at all times be required to exercise this discretionary power in
a manner, and subject to such limitations, as will permit all payments under the
Plan to “covered employees,” as defined in Section 162(m) of the Internal
Revenue Code, to continue to qualify as “performance-based compensation” for
purposes of Section 162(m) of the Code. Subject to the foregoing, the decisions
of the Committee shall be conclusive and binding on all participants.

 



--------------------------------------------------------------------------------



 



Attachment A-1
2008 Three-Year Performance Incentive Plan for Officers

                      Target Name   Title   Incentive
David V. Singer
  President and Chief Executive Officer   $ 1,000,000  
 
           
Rick D. Puckett
  Executive Vice President, Chief Financial Officer, Secretary and Treasurer   $
235,000  
 
           
Glenn A. Patcha
  Senior Vice President — Sales and Marketing   $ 191,000  
 
           
Blake W. Thompson
  Senior Vice President — Supply Chain   $ 178,500  
 
           
Earl D. Leake
  Senior Vice President — Human Resources   $ **  
 
           
Margaret E. Wicklund
  Vice President, Corporate Controller and Assistant Secretary   $ **  

 

**   Amounts are omitted for participants other than the Chief Executive
Officer, the Chief Financial Officer and the other executive officers who were
named in the Summary Compensation Table of the Company’s Proxy Statement for the
2008 Annual Meeting of Stockholders.

 



--------------------------------------------------------------------------------



 



Attachment B-1
2008 Three-Year Performance Incentive Plan for Officers

                                              Nonqualified   Restricted  
Performance     Stock Option   Stock   Stock   Award Name     Incentive    
Options   Awards   Opportunity
David V. Singer
  $ 350,000       99,999     $ 300,000     $ 350,000  
Rick D. Puckett
  $ 82,250       23,499     $ 70,500     $ 82,300  
Glenn A. Patcha
  $ 66,850       19,101     $ 57,300     $ 66,900  
Blake W. Thompson
  $ 62,475       17,850     $ 53,600     $ 62,500  
Earl D. Leake
  $ * *     * *   $ * *   $ * *
Margaret E. Wicklund
  $ * *     * *   $ * *   $ * *

 

**   Amounts are omitted for participants other than the Chief Executive
Officer, the Chief Financial Officer and the other executive officers who were
named in the Summary Compensation Table of the Company’s Proxy Statement for the
2008 Annual Meeting of Stockholders.

 